 


109 HR 2379 IH: Vets Rx Act of 2005
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2379 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Lynch introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to require the Department of Veterans Affairs to fill prescriptions for drugs and medicines written by private physicians. 
 
 
1.Short titleThis Act may be cited as the Vets Rx Act of 2005. 
2.Department of Veterans Affairs pharmacies to dispense medications to veterans on prescriptions written by private practitionersSection 1712 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(f) 
(1)The Secretary shall provide for Department health-care facilities to furnish to a veteran such drugs and medicines as may be ordered on prescription of a duly licensed physician in the treatment of any illness or injury of the veteran. 
(2)The furnishing of drugs and medicines under this subsection shall be subject to the copayment requirement in section 1722A of this title..  
 
